Citation Nr: 0517695	
Decision Date: 06/29/05    Archive Date: 07/07/05

DOCKET NO.  95-28 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a right foot 
injury.

2.  Entitlement to an initial compensable disability rating 
for bilateral hearing loss.

3.  Entitlement to an initial compensable disability rating 
for hemorrhoids.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. H. Eskenazi, Counsel


INTRODUCTION

The veteran served on active military duty from July 1961 to 
August 1964, and from February 1965 to February 1968.  Prior 
to serving on active duty, the veteran served in the Ohio 
Army National Guard.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona, which denied the benefits sought on appeal.  
In June 1997, jurisdiction of this appeal was transferred to 
the VARO in Los Angeles, per the veteran's request.  

In December 2003, the Board remanded this appeal to schedule 
the veteran for a hearing before the Board, as he had 
requested.  That hearing was subsequently held before the 
undersigned Veterans Law Judge in March 2004, and a copy of 
the hearing transcript is in the claims file.  Notably, the 
December 2003 Board remand also referred back to the RO a 
claim for an increased rating for the veteran's service-
connected tinnitus, which is not currently in appellate 
status.

For reasons discussed below, this appeal is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify you if further action is required on your 
part.


REMAND

This appeal arises out of the veteran's claim that he 
currently has a right foot disorder that is due to an injury 
he sustained while on basic training.  He also maintains that 
his service-connected bilateral hearing loss and hemorrhoids 
are more disabling than that represented by the current 
noncompensable ratings.  Upon review of the claims file, the 
Board finds that additional development is necessary before 
this appeal is ready for appellate disposition.  The Board 
regrets the additional delay that will be caused by this 
remand, but further development of the evidence in this 
appeal is essential to ensuring that VA has satisfied its 
duty to assist the veteran substantiate his claims.

On the veteran's original application for benefits, received 
in August 1994, he claimed that he sustained a right foot 
injury in 1959, while serving in the Ohio National Guard.  In 
his substantive appeal, VA Form 9, received in August 1995, 
he maintained that he broke his foot during basic training, 
while a reservist on active duty.  In other statements and 
hearing testimony of record, the veteran has elaborated on 
the circumstances of his right foot injury.  Throughout this 
appeal, the veteran's contentions regarding his right foot 
injury have remained consistent.  However, the Board finds 
that inadequate efforts have been made to obtain records from 
the veteran's National Guard service.  The record reflects 
two attempts to obtain service medical records for the 
veteran's period of active duty, and those records are in the 
claims file.  However, the file contains no documentation of 
specific efforts to obtain the veteran's service medical 
records from his period of service in the National Guard, 
despite repeated requests from the veteran for assistance in 
obtaining such records.  

According to a Request for Statement of Service, dated in 
June 1965, the veteran served in the Ohio Army National Guard 
service from June 10, 1959, to 
August 1, 1960, including a period of active duty training 
from June 27, 1959, to December 18, 1959.  On the veteran's 
original claim for service connection, he reported service in 
the Ohio National Guard from 1959 to 1961.  At the November 
1996 RO hearing, the veteran testified that he served in the 
Ohio National Guard in Fort Knox, Kentucky, for two months.  
At the March 2004 hearing before the undersigned, the veteran 
testified that he injured his right foot in 1959, during 
basic training.  He stated that he was treated with a cast at 
the Army hospital in Fort Knox.

As described above, the record contains documentation that 
the veteran was on active duty for training in 1959, and it 
is during that time that the veteran maintains that he 
injured his right foot.  As such, attempts must be made to 
secure any service medical records from the veteran's 
National Guard service.  These attempts must comply with the 
instructions set forth in the Veterans Benefits 
Administration (VBA) Adjudication Procedure Manual, M21-1, 
Part III, Chapter 4, entitled "Requests for Service 
Records."  In order to comply with VA's duty to assist, 
efforts should be made to locate the veteran's National Guard 
records until it is reasonably certain that such records do 
not exist, or that further efforts to obtain such records 
would be futile.  38 U.S.C.A. § 5103A(b)(3); 38 C.F.R. 
§ 3.159(c)(2).  These efforts should include a specific 
request to the National Personnel Records Center (NPRC) for 
the veteran's National Guard records for his service in 1959 
and 1960.  If the NPRC responds in the negative, a request 
should be made to the Ohio State Adjutants General, as 
provided in M21-1, Part III, ch. 4, para 4.01(c)(3) and 
Addendum F.  Finally, a separate request should be made for 
any treatment records for the veteran at the Army Hospital in 
Fort Knox, Kentucky, in 1959.  All efforts to locate the 
veteran's National Guard records should be clearly documented 
in the claims file, and if it is determined that the records 
are unavailable, this should also be clearly documented in 
the claims file.  

If further attempts to locate the veteran's service medical 
records from his National Guard Service are negative, this 
matter should be referred to a VA Military Records Specialist 
(or designated alternate), to investigate and to request 
records "outside normal channels" if necessary.  See VBA 
Adjudication Procedure Manual, M21-1, Part III, ch. 4, para. 
4.28.  If it is determined that the service medical records 
are unavailable, and that further efforts to obtain the 
records would be futile, the procedures in VBA Adjudication 
Procedure Manual, M21-1, Part III, ch. 4, para. 4.29, should 
be followed, and a memorandum should be drafted that is a 
formal finding on the unavailability of service medical 
records for the veteran's National Guard service.  See VBA 
Adjudication Procedure Manual, M21-1, Part III, ch. 4, para. 
4.29, Addendum O.  The required notice of any such finding 
should be provided to the veteran in accordance with 
established procedures.  

If and only if records are obtained that document that the 
veteran sustained a right foot injury during a period of 
active duty for training, the veteran should be scheduled for 
a VA examination to ascertain the current nature of any right 
foot disorder.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  The examiner should be specifically asked to 
provide a medical opinion as to whether it is at least as 
likely as not that any current right foot disorder is 
causally related to an injury that occurred during the 
veteran's National Guard service.
 
In addition to the foregoing, further evidentiary development 
is needed with regard to the veteran's claims pertaining to 
hearing loss and hemorrhoids.  For each of those claims, the 
veteran has identified additional treatment records, but 
there have been inadequate efforts (if any) to obtain copies 
of such records.  See 38 U.S.C.A. § 5103A(b); 38 C.F.R. 
§ 3.159(c)(1).  

In November 2002, the veteran submitted a statement 
indicating that he was receiving treatment for his hearing 
disabilities.  He attached to that statement two 
authorizations to release information from two separate 
medical facilities (Dr. S.M. and Hearing Associates).  In 
June 2003, the RO sent the veteran a letter informing him 
that the authorization forms he filled out were no longer 
acceptable, due to a change in the law, and he was requested 
to fill out new forms.  In October 2003, the veteran sent in 
new signed consent forms, although he did not include the 
doctor's names and addresses on those new forms.  Despite 
this fact, it appears clear from the record that the veteran 
sent in those forms as response to the RO's June 2003 
request.  Moreover, at the March 2004 hearing before the 
undersigned, the veteran testified that he had received 
treatment for his hearing loss from Dr. S.M. within six 
months prior to the hearing.  As such, VA has been put on 
notice of the possibility of additional relevant treatment 
records pertaining to the veteran's hearing, but it does not 
appear that VA has satisfied the duty to assist the veteran 
obtain copies of those records.  Thus, further efforts must 
be made to assist the veteran in this regard.  

Finally, it appears that four years have passed since the 
veteran had a VA examination for his hearing loss.  At the 
March 2004 hearing before the undersigned, the veteran 
testified that his left ear hearing had worsened.  As such, 
the Board finds that after obtaining the outstanding private 
treatment records referenced above, the veteran should be 
scheduled for a VA examination to ascertain the current 
nature and severity of his hearing loss disability.

Finally, the Board notes that in August 2003, the veteran 
submitted a statement to the RO requesting that they contact 
Dr. K. for verification of the re-emergence and treatment of 
his post-surgical hemorrhoid condition.  He provided the 
address for Dr. K., but it does not appear that any efforts 
were made to assist the veteran in obtaining those records.  
As such, efforts must be made to assist the veteran in 
obtaining copies of those treatment records.  

In light of the foregoing, this appeal is REMANDED to the RO 
via the Appeals AMC for the following actions:

1.  Send a specific request for the 
veteran's service medical records from 
his service in the Ohio Army National 
Guard, from 1959 to 1961, to the 
following locations:

(1)  National Personnel Records 
Center, and;  

(2)  Ohio State Adjutant 
General, 2825 Dublin Granville 
Road, Columbus, Ohio, 43235-
2715.  See VBA Adjudication 
Procedure Manual M21-1, Part 
III, ch. 4, para. 4.01(c)(3) 
and Addendum F.  

Please request that a negative response 
be provided, if no service medical 
records from the veteran's National Guard 
service are found at either facility.  If 
no response is received, follow up the 
request with another letter.  Fully and 
completely document all attempts to 
receive a response from these facilities 
in the claims file.  

2.  Send a request to the Army Hospital 
in Fort Knox, Kentucky, for copies of any 
treatment for the veteran in 1959, 
pertaining to a right foot injury while 
he was serving in the Ohio Army National 
Guard.  

3.  If further attempts to locate the 
veteran's service medical records from 
his National Guard Service are negative, 
refer this matter to a VA Military 
Records Specialist (or designated 
alternate), to investigate and to request 
records "outside normal channels" if 
necessary.  See VBA Adjudication 
Procedure Manual, M21-1, Part III, ch. 4, 
para. 4.28.  The Military Records 
Specialist is specifically requested to 
review this remand, which includes a 
detailed outline of the available 
information pertaining to the veteran's 
National Guard service, and to carefully 
review the veteran's claims file, and to 
conduct whatever follow-up is deemed 
necessary, as outlined in VBA 
Adjudication Procedure Manual, M21-1, 
Part III, ch. 4, para. 4.28.  If it is 
determined that the service medical 
records are unavailable, and that further 
efforts to obtain the records would be 
futile, the procedures in VBA 
Adjudication Procedure Manual, M21-1, 
Part III, ch. 4, para. 4.29, should be 
followed, and a memorandum should be 
drafted that is a formal finding on the 
unavailability of service medical records 
for the veteran's National Guard service.  
See VBA Adjudication Procedure Manual, 
M21-1, Part III, ch. 4, para. 4.29, 
Addendum O.  The required notice of any 
such finding should be provided to the 
veteran in accordance with established 
procedures.  

4.  If and only if records are obtained 
that document the veteran's claimed right 
foot injury during National Guard service 
in or around 1959, as the veteran 
contends, schedule the veteran for a VA 
examination to ascertain the current 
nature and severity of any current right 
foot disorder.  The doctor should be 
specifically requested to provide an 
opinion as to whether it is at least as 
likely as not (50 percent or greater) 
that any current right foot disorder is 
causally related to an injury that the 
veteran sustained to his right foot 
during a period of active duty for 
training in the Ohio National Guard.  
This claims file, or a copy of all 
relevant medical records, should be 
provided to the examiner for review in 
conjunction with the examination.

5.  Assist the veteran in obtaining 
copies of relevant treatment records from 
the two medical providers he identified 
in his November 2002 statement as 
treating him for hearing-related 
conditions:  Dr. S.M. and Hearing 
Associates.  Please document all efforts 
to obtain copies of such records, 
including any negative responses.  

6.  Assist the veteran in obtaining 
copies of relevant treatment records for 
his hemorrhoids from Dr. K., whose 
address the veteran lists in his August 
2003 statement.  Please document all 
efforts to obtain copies of such records, 
including any negative responses.  

7.  After obtaining the private treatment 
records for the veteran's hearing 
identified in paragraph 5 above, or after 
determining that it is reasonably certain 
that such records do not exist or that 
further efforts to obtain such treatment 
records would be futile, please schedule 
the veteran for a VA examination to 
ascertain the current nature and severity 
of his current hearing loss disability.  
The examiner is requested to conduct 
testing to determine the veteran's 
bilateral auditory thresholds in 
frequencies of 1000, 2000, 3000, and 4000 
Hertz, and the veteran's speech 
recognition scores, using the Maryland 
CNC Test, as set forth in 38 C.F.R. § 
3.385.

8.  Following completion of the above 
development, the veteran's claims for 
service connection and increased ratings, 
which are the subject of this remand, 
should be readjudicated.  If any benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issues currently on appeal.  The 
veteran and his representative should be 
offered an appropriate opportunity to 
respond.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	STEVEN L. KELLER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




